Kinne, C. J.
1 I. It is insisted that the court erred in permitting the witness Ball to testify that he was arrested at the instance of Gilmore the cashier of plaintiff bank, on the charge of disposing of mortgaged property. It is said that the jury were thereby led to believe that the loss of time by Ball was an element of damages recoverable in the case. If the admission of the evidence was error, it was clearly without prejudice. Nothing was said as to such damages. No evidence was offered as to the value of Ball’s time, and the court instructed the jury that they could allow as damages, in case they found for the defendants, “the amount of the money so paid to Bellmeyer, which has not been returned to them, if any, and the amount of money expended in efforts to ■purchase the Bellmeyer cattle.” In view of this instruction, the jury could not have been misled into allowing damages for Ball’s loss of time.
*6392 *638II. Complaint is made as to the court’s statement of the issues to the jury. If, as is claimed, the j ury■ were thereby led into an error in returning a *639verdict in favor of both defendants, when it should have been in favor of Rowley & Driggs only, it did not prejudice the plaintiff. Besides, the j ury was told that the damages were on the counter-claim of Rowley & Driggs. The error, if such it was, in the verdict might have been corrected on application of plaintiff in the lower court.
III. It is urged that there was no evidence to support the counter-claim.. We think the evidence was ample to justify the jury in finding that all money was furnished by Rowley & Driggs, and that it belonged to them until the cattle were sold. There was evidence from which the jury*might properly find that Ball had an arrangement with plaintiff, before he paid the ninety-one dollars and fifty cents to Bellmeyer, by which plaintiff was to advance such further sums upon the sight draft as might be needed to complete the payment of the purchase price of the cattle. We shall not consider the evidence in detail. If there was no such arrangement made in the morning as testified to by Ball, there was no occasion for plaintiff bank telegraphing the same forenoon, as it did, to ascertain if such draft would be honored.
IY. Very many questions are argued by counsel for appellant, which we do not deem it necessary to discuss. We have examined all of the alleged errors, and conclude that no reason exists for disturbing the judgment. It is claimed that the verdict is not sustained by the evidence. Upon many points the evidence was in conflict, and, as there was evidence which justified the verdict, we cannot disturb it. This whole record impresses us with the conviction that plaintiff was attempting to force Ball to pay an old debt of his out of money which did not belong to him, and because he refused so to do, the plaintiff refused to carry out its agreement to furnish the money for the cattle, though it had agreed to do so, and had *640taken from Ball pay for the exchange on the draft it was to cash. We discover no reversible error.— Affirmed.